Citation Nr: 0207670	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from November 1967 to January 1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 1997, the veteran testified 
at a videoconference hearing before a Member of the Board.  
The case was before the Board in September 1998 and August 
2000, at which times it was remanded for further evidentiary 
development.


FINDINGS OF FACT

1.  A current right shoulder disability is not shown.

2.  The veteran's right shoulder and neck problems following 
an injury in service were acute and transitory, and resolved 
without residual disability.

3.  The veteran's current neck disorder is not shown to be 
related to his neck injury/complaints in service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 and 3.304 (2001).

2.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 and 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran was treated 
for a whiplash type injury sustained in an auto accident in 
October 1972.  Treatment consisted of physical therapy and 
conservative treatment.  In March 1973, he complained of 
recurrence of neck symptoms.  Evaluation showed cervical root 
tenderness on the right, decreased deep tendon reflexes and 
weakness in all muscle groups of the right arm.  The plan was 
for short traction and an orthopedic consultation at Ft. 
Bragg.

The veteran was seen in the orthopedic clinic at Womack Army 
Hospital, Ft. Bragg in April 1973.  He complained of 
stiffness on the right lateral aspect of the neck and on the 
left side since treatment four days prior.  He reported no 
history of numbness of the right upper extremity.  
Examination showed he was neurologically intact, except for 
slight tenderness of the right biceps.  He displayed limited 
rotation bilaterally by about 20-30 degrees.  X-rays were 
negative.  The diagnosis was chronic cervical sprain.  The 
recommendation was to discontinue traction, initiate range of 
motion exercises for the neck with increased resistance as 
tolerated, and ice to the neck before exercises.  The report 
of an annual flight physical examination in May 1973 shows 
the veteran continuing physical therapy for a whiplash injury 
incurred in October 1972.  An annual flight physical in May 
1974 was negative for complaints regarding the neck, right 
shoulder, or right lower back.  The veteran's separation 
examination in December 1974 likewise was negative.  On 
January 3, 1975, he was seen for complaints of lower left 
back pain.  He reported a dull aching pain with no history of 
trauma and no genito-urinary symptoms.  The assessment was 
low back pain.  No neck or shoulder disorder was indicated.

On VA examination in March 1976, the veteran's claims folder 
was not available.  He gave a history of a neck injury in a 
car accident, followed by treatment including physical 
therapy.  Examination showed a full range of neck motion. The 
veteran could get his chin down to his chest, and had normal 
hyperextension and lateral movements.  He complained of 
periodic pain in the back that at times ran toward his right 
shoulder.  The examiner stated that he was unable to find any 
abnormality and that the veteran had good biceps, triceps, 
and dorsal radialis reflexes that were equal bilaterally.  He 
made no complaints of sensory disturbances. X-rays of the 
neck were normal.  The diagnosis was residuals of neck 
injury.

A statement from a doctor J.K.B., dated in September 1995, 
advises that the veteran has been treated for left hip/low 
back and right shoulder pain since 1986.

The veteran testified at a videoconference hearing in August 
1997.  He reported that he suffered a neck injury in October 
1972.  He was taken by ambulance to Seymour-Johnson Air Force 
Base Hospital.  Evaluation showed a whiplash type injury, and 
he was grounded from duties as an air traffic controller for 
about two weeks.  Treatment involved traction, muscle 
relaxers and exercises.  In 1973 he saw a specialist at 
Womack Army Hospital at Ft. Bragg, and was told that he 
sustained substantial neck and shoulder injuries and would 
continue to have problems with his right side.  He contended 
that this meant that he would have problems with his neck, 
right shoulder, and right lower back.  He reported that 
mistakes were made concerning his separation, and that it was 
rushed.  He declined to remain in service for further 
evaluation regarding a disability claim.  He asserted that 
his VA examination in 1976 was perfunctory and that his claim 
was denied because his service medical records were not 
available.  He began to see a chiropractor in 1977.  He 
continued to have problems, which developed into severe pains 
with strenuous activity.  His chiropractor told him he had an 
old spinal injury.

The veteran continued treatment with a doctor E.K., a 
chiropractor, from 1977 to 1979. Records of such treatment 
were destroyed, but a logbook of patients remained.  He began 
seeing Dr. B. in 1985, and received continuous treatment from 
him to the present.

A statement from Dr. B., dated in August 1997, notes that the 
veteran has been a patient since July 1986 and has received 
care regularly since then.  The veteran initially came in for 
left hip pain following a fall on some steps.  Previous 
history included a car accident some years before, and 
continued chronic problems with his neck and shoulders.  Dr. 
B. commented that although the veteran does experience 
symptomatic relief with care, it is obvious that his problems 
are chronic and easily exacerbated.

A statement from Dr. K., dated in September 1997, recounts 
that he saw the veteran as a patient in early 1977.  He 
stated that to the best of his recollection he saw the 
veteran for well over one year for chronic neck and shoulder 
problems.

In September 1998 and August 2000, the Board remanded this 
case to the RO to assist the veteran in the development of 
his claims.  On VA examination in August 2001, it was 
indicated that the entire evidentiary record had been 
reviewed, and that the veteran was questioned and examined.  
X-ray studies revealed degenerative changes at C5-C6, C6-C7 
and C7-T1.  Cervical strain with cervicalgia with 
degenerative changes at the C-5 though C-7 areas was 
diagnosed.

Regarding a question posed by the Board, the examiner stated 
that a whiplash injury in service was well established.  Any 
further deterioration of symptoms from the whiplash, however, 
was not recorded and an additional diagnosis of record was 
not made as to a chronic condition of the shoulder.  The 
symptoms that the veteran exhibited during this examination 
were consistent with present findings of some deterioration 
of the discs at multiple levels.  The examiner found that the 
disability was not likely after so many years to be related 
to the whiplash.  The examiner further stated that the 
veteran had a normal shoulder.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist, and 
include an enhanced duty to notify a claimant as to what is 
necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  [The Board notes that Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 at 7 Fed. Cir. (May 20, 
2002) have recently held that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  The claims 
have been considered on the merits.  The veteran has 
undergone a VA evaluation to determine the existence, nature 
and etiology of the disabilities at issue.  In April 2001, 
the RO contacted the veteran and specifically advised him of 
the VCAA.  The RO has repeatedly asked the veteran to provide 
information in support of his claims, which he has done.  He 
provided testimony at a hearing before the Board.  The 
veteran himself has indicated that no additional medical 
records from Dr. K. are available.  Notwithstanding, the 
Board remanded this case on two occasions to assist the 
veteran with his case.  The Board finds that, in light of the 
extensive efforts already made, further attempts at 
development are not justified.  

III.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247 (1999).  

It is noteworthy at the outset that it is not alleged that 
the disabilities claimed arose out of combat. 

Right shoulder disability 

A current right shoulder disability is not shown.  While the 
veteran has had complaints of a right shoulder disorder in 
the past, VA examination in August 2001 did not reveal 
evidence of such a disorder.  The VA medical evaluation of 
August 2001 is entitled to great probative value than the 
medical opinion of Dr. B., who provides no basis for his 
statement that the veteran continues to have chronic problems 
with his shoulders.  In contrast, the VA examination produced 
a detailed medical report based on a review of the veteran's 
entire documented medical history and examination of the 
veteran.

Without evidence of current right shoulder disability, a 
threshold requirement for establishing service connection is 
not met, and service connection is not warranted.  

Neck disability

The veteran was seen for a whiplash injury in service nearly 
30 years ago.  However, the record is devoid of any evidence 
of a chronic neck disorder until many years thereafter.  His 
service separation examination in December 1974 revealed no 
neck disability.  X-ray studies of his neck in April 1976 
were normal.

The Board finds that the veteran's neck injury in service was 
an acute and transitory event that resolved without residual 
disability.  This finding is supported by the record, in that 
x-ray studies of the veteran's neck were normal in April 
1976, a service separation examination did not reveal any 
neck disability, and a VA examiner opined in August 2001 that 
current neck disability was not likely related to whiplash 
injury in service.  For a showing of a chronic disability in 
service, such as a chronic back disability, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish a 
chronic condition that can be linked to service.  When the 
fact of chronicity in service is not adequately supported, as 
in this case, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
total lack of evidence in service of a chronic neck 
disability following limited treatment for the whiplash 
injury in 1972 and 1973, the fact that there was no 
degenerative disk disease treatment until many years 
following the veteran's discharge from active service, and 
the fact that the most probative medical evidence (i.e., the 
opinion of the August 2001 VA examiner) disassociates the 
current neck disability from the injury in service all weigh 
against the veteran's claim.  With regard to the veteran's 
own contention that he has neck and right shoulder 
disabilities as the result of an injury in service, the U.S. 
Court of Appeals for Veterans Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent evidence.   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current neck disability and an 
injury in service.  Accordingly, the claim must be denied.


ORDER

Service connection for a neck disorder and a right shoulder 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

